The evidence for the city tends to prove that defendant was carrying on a merchandise business in the corporate limits of Dothan, Ala., for which he had paid a license, but that he had not paid a license as required for the running of a meat market. The evidence further tends to prove that on one occasion defendant sold to a "stool-pigeon of the city 15 cents worth of meat and on another occasion 10 cents worth of chops and 10 cents worth of sausage. An officer of the city searched the store and found in defendant's ice box 50 cents worth of steak, 50 cents worth of pork chops, and 20 cents worth of fish. There is nothing to indicate whether this meat was kept for sale or whether for his own use. Certainly, the amount would not indicate a business carried on in these articles, and the two isolated sales above noted fall far short of proof beyond a reasonable doubt that defendant was pursuing the occupation of a dealer in meat as a livelihood or as a source of profit, which the city must prove beyond a reasonable doubt before it would be entitled to a conviction. Harris v. State, 50 Ala. 127; Weil v. State, 52 Ala. 21.
It will be noted that the ordinance of the city introduced in evidence does not require a license for the sale of meat. The license required is for a "Retail meat market." There is no sufficient evidence to support the charge that defendant was engaged in such a business. Non constat the small amount of meat and fish found in defendant's ice box may have been for his own use and the two small isolated sales would not indicate the carrying on of a "Market" for profit or for a livelihood.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.